Per Curiam.

The proof clearly establishes a violation of the express terms of the lease, projected into the statutory tenancy. The mere fact that tenant’s friend paid her no rent for the occupancy does not affect the fact that such use of the apartment, without landlord’s consent, violates the lease (Irweis Holding Corp. v. Glenn, 2 Misc 2d 804; 820 E. 57th St. Corp. v. Peckham, 63 N. Y. S. 2d 357). The circumstances indicated that such use and occupancy was more than a mere visit or temporary expedient.
The final order should be reversed, with $30 costs and final order directed for landlord as prayed for in the petition, with costs.
Concur— Hofstadter, J. P., Hecht and Tilzbr, JJ.
Final order reversed, etc.